NELSON, Circuit Justice.
The evidence is full that the draft in question was taken by the plaintiffs in satisfaction of a liability of Hart’s to them, and without notice on their part of the fraudulent circumstances under which the defendants were induced to accept it; and also, that it was accepted for the accommodation of Hart, and for the purpose of being applied to an indebtedness from him to the plaintiffs. The plaintiffs, therefore, are bona fide holders for value, and entitled,, upon established principles, to recover upon' the draft
Even if the draft had not been taken in satisfaction and discharge of an existing demand against Hart, but only as security for the same, Hart would have had a right thus to apply it, inasmuch as it was accepted without restriction; and the party receiving it would have been deemed a bona fide holder within the meaning of the commercial rule.
Although the draft was, in form, in favor of the plaintiffs, yet, upon the evidence, the case stands on the same footing, in contemplation of law, as if the draft had been drawn in favor of Hart and endorsed by him to the plaintiffs. Judgment for plaintiffs.